DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Crouch et al. (WO 2018/125438). 
As to claim 1, Crouch discloses an apparatus (paragraphs [0011], [0042], [0052], [0055], [0070], [0071]; FIGS. 2A, 2B, 4, 10) comprising: 
sensor circuitry configured and arranged to produce and sense detected signals corresponding to physical objects located in an operational region relative to a location of the sensor circuitry (paragraph [0042]); and 
processing circuitry (paragraph [0042]) configured and arranged to 
record and organize information associated with the detected signals in a plurality of sub-histograms respectively associated with different accuracy metrics for corresponding sub-regions of the operational region, each of the plurality of sub-histograms including a set of histogram bins characterized by a bin width linked to its accuracy metric (paragraphs [0070], [0071]); and 
refine at least one of the different accuracy metrics by adapting one or more of the bin widths dynamically in response to the detected signals (paragraphs [0070], [0071]). 
As to claim 2, Crouch further discloses wherein the at least one accuracy metric is indicative of a detection reliability, and wherein the sensor circuitry is configured and arranged to measure time-of-flight by sensing optical signals and the processing circuitry is configured and arranged to simultaneously determine a distance of two or more physical objects from the sensor circuitry using the plurality of sub-histograms with the adapted one or more of the bin widths (paragraph [0042], FIG. 2; paragraphs [0070], [0071], FIG. 10). 
As to claim 3, Crouch further discloses wherein the at least one accuracy metric is indicative of a level of resolution, and wherein the plurality of sub-histograms includes at least two sub-histograms corresponding to two different sub-regions of the operational region (paragraphs [0011], [0042], [0052], [0055], [0070], [0071]; FIGS. 2A, 2B, 4, 10). 
As to claim 4, Crouch further discloses an automobile to which the sensor circuitry and the processing circuitry are secured, and wherein during movement of the automobile, the sensor circuitry is further configured and arranged to produce the detected signals dynamically and in response the processing circuitry is further configured and arranged to refine the at least one accuracy metric for at least one of the plurality of sub-histograms dynamically by adapting its bin width (paragraph [0059]). 
As to claim 5, Crouch further discloses wherein the plurality of sub-histograms correspond to different sub-regions of the operational region with each of the different sub-regions at least temporarily covering a different range indicated by a distance between the sensor circuitry and one or more of the physical objects (paragraphs [0070], [0071]; FIG. 10). 
As to claim 6, Crouch further discloses wherein the processing circuitry is further configured and arranged to refine the at least one accuracy metric in response to the detected signals indicating presence of a proximate one of the physical objects and of a distal one of the physical objects by: adjusting a first bin width for a first one of the plurality of sub-histograms for optimizing or improving resolution associated with the proximate one of the physical objects; and adjusting a second bin width corresponding to a second one of the plurality of sub-histograms for optimizing or improving detection reliability associated with the distal one of the physical objects (paragraphs [0052], [0055], FIG. 4; paragraphs [0070], [0071]; FIG. 10). 
As to claim 7, Crouch further discloses wherein the processing circuitry is further configured and arranged to refine the at least one accuracy metric as a function of at least one of an indication of power sensed in optically received signals, and an indication of distance between the sensor circuitry and one or more of the physical objects (paragraph [0042], FIGS. 2A, 2B; paragraphs [0070], [0071]; FIG. 10). 
As to claim 8, Crouch further discloses wherein the processing circuitry is further configured and arranged to refine the at least one accuracy metric as a function of at least one of an indication of power or distance sensed in optically received signals by changing one of the bin widths of one of the plurality of different sub-histograms for a coarser detection to optimize or improve detection reliability of one or more distal ones of the physical objects, and by changing another one of the bin widths of another of the plurality of sub-histograms for a finer detection to optimize or improve resolution in terms of detecting one or more proximal ones of the physical objects (paragraphs [0052], [0055], FIG. 4; paragraphs [0070], [0071]; FIG. 10). 
As to claim 9, Crouch further discloses wherein the processing circuitry is further configured and arranged to facilitate detection reliability according to signal-to-noise ratio (SNR) of the detected signals, in order to process peak detection of the detected signals, wherein at least one of the bin widths is adjusted as an iterative step to improve the peak detection (paragraphs [0052], [0055], FIG. 4; paragraphs [0070], [0071]; FIG. 10). 
As to claim 10, Crouch further discloses wherein the processing circuitry is further configured and arranged to provide indications of power for the detected signals in each set of histogram bins, and to refine the at least one accuracy metric by adjusting the bin width based on empirical data indicating correspondence between bin widths and detected-signal power (paragraphs [0052], [0055], FIG. 4; paragraphs [0070], [0071]; FIG. 10). 
As to claim 11, Crouch further discloses wherein the processing circuitry is further configured and arranged to generate, at least temporarily, the plurality of sub-histograms, as a function of empirical data indicating correspondence between bin widths and detected-signal power, the empirical data being provided from a storage circuit integrated with the processing circuitry (paragraphs [0053], [0075], [0085], FIG. 4). 
As to claim 12, Crouch further discloses wherein the processing circuitry is further configured and arranged to generate, at least temporarily, the sets of histogram bins, as a function of empirical data indicating correspondence between bin widths and detected-signal power, the empirical data being received from a communications channel provided from an external circuit (paragraphs [0059],  [0073], [0078], FIG. 4). 
As to claim 13, Crouch further discloses wherein the sensor circuitry and the processing circuitry are configured and arranged to operate concurrently in real-time, with the sensor circuitry producing the detected signals while the processing circuitry is constructing information for the plurality of sub-histograms (paragraphs [0070], [0071], [0087], FIG. 4). 
As to claim 14, Crouch further discloses wherein the sensor circuitry is further configured and arranged to operate in an autonomous, or semi-autonomous, driving mode with the detected signals being produced dynamically and with the bins of the plurality of sub-histograms having information changing dynamically (paragraphs [0059], [0070], [0071], [0077], FIG. 4). 
As to claim 16, Crouch further discloses wherein each of the plurality of sub-histograms includes two or more, and each of the two or more sub-histograms have a different bin width than the other sub-histograms, and wherein at least one of the different bin widths is adapted dynamically in response to the detected signals (paragraphs [0070], [0071], FIGS. 4, 10). 
As to claim 17, Crouch further discloses each of the set of histogram bins has a bin width that is less than half of a transmitted light pulse width (paragraphs [0035], [0041], [0043], [0044]). 
As to claim 18, Crouch discloses a method (paragraphs [0011], [0042], [0052], [0055], [0070], [0071]; FIGS. 2A, 2B, 4, 10) for sensing physical objects located in an operational region, the method comprising: 
using sensor circuitry to sense and produce detected signals corresponding to physical objects located in the operational region relative to a location of the sensor circuitry (paragraph [0042]); and 
using processing circuitry (paragraph [0042]) operating in response to the detected signals to 
record and organize information associated with the detected signals in a plurality of sub-histograms respectively associated with different accuracy metrics for corresponding sub-regions of the operational region, each of the plurality of sub-histograms including a set of histogram bins characterized by a bin width linked to its accuracy metric (paragraphs [0070], [0071]); and 
refine at least one of the different accuracy metrics by adapting one or more of the bin widths dynamically in response to the detected signals (paragraphs [0070], [0071]). 
As to claim 19, Crouch further discloses wherein adapting one or more of the bin widths includes dynamically adapting the bin width of at least one of the plurality of sub-histograms in response to detected signals in one or more bins (paragraphs [0070], [0071]). 
As to claim 20, Crouch further discloses organizing the information in two or more sub-histograms, wherein at least one of the two or more sub-histograms have a different bin width than the other of the two or more sub-histograms (paragraphs [0070], [0071], FIG. 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch in view of Dutton et al. (“A Time-Correlated Single-Photon-Counting Sensor with 14GS/s Histogramming Time-to-Digital Converter,” 2015). 
As to claim 15, Crouch teaches the apparatus of claim 1 as discussed above.  Crouch further teaches sensor circuitry including detector array circuitry, and is further configured and arranged to sense optical signals via the detector array circuitry and, in response, to produce the detected signals (paragraphs [0042], [0070], [0071]).  However, Crouch does not teach that the detector array circuitry is SPAD array circuitry.  Dutton teaches SPAD arrays used with histogramming in, e.g., time of flight applications (first page; Figure 11.5.1), and therefore suggests that the detector array circuitry is SPAD array circuitry.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Crouch, including sensor circuitry including detector array circuitry, and is further configured and arranged to sense optical signals via the detector array circuitry and, in response, to produce the detected signals, in combination with the detector array circuitry being SPAD array circuitry as suggested by Dutton, since such combination enables short time exposure time of flight array readings and processing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645